NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted December 7, 2018*
                               Decided December 12, 2018

                                         Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 18-2222

SCOTT JENKINS,                                    Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Southern District of Illinois.

      v.                                          No. 16-cv-792-JPG-SCW

BRUCE BURKEY, et al.,                             J. Phil Gilbert,
    Defendants-Appellees.                         Judge.

                                       ORDER

       This lawsuit is the latest stage in a bitter dispute over a family business. Scott
Jenkins, a Missouri citizen, created and managed a Nevada limited-liability company.
He gave his two daughters, Illinois citizens, majority shares. When the daughters tried
to remove Jenkins from management, he sued them in Nevada, and they hired lawyers
from Nevada and Illinois to represent them. After settling his suit, Jenkins brought this
diversity-based suit against his daughters’ lawyers for torts he says they committed in


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2222                                                                           Page 2

the Nevada suit. The district court dismissed the case. Because it correctly reasoned that
it had no personal jurisdiction over the Nevada lawyers, and the settlement agreement
from the Nevada suit barred Jenkins’s claims against the Illinois lawyers, we affirm.

       Fearful that Jenkins was mismanaging the company, Jenkins’s daughters hired
two sets of lawyers. First, they hired Bruce Burkey, an Illinois attorney. Burkey filed a
document with the Nevada Secretary of State to remove Jenkins as manager. That filing
spurred Jenkins to start litigation to determine who owned the company. The daughters
then retained two Nevada-licensed lawyers to represent them in court.

       The Nevada suit eventually settled. Jenkins, represented by counsel, and his
daughters tried to settle in 2014, but could not. A year later, the parties reconvened.
Jenkins was unrepresented this time, but they nonetheless reached and signed an
agreement in May 2015. The agreement included mutual releases. Under the releases,
Jenkins, his daughters, and the company released each other and their “agents” from all
claims “arising out of or relating to” the Nevada lawsuit.

       Following the settlement, Jenkins brought this action. He accuses his daughters’
lawyers and their law firms of tortious conduct in Nevada. The district court dismissed
Jenkins’s claims against the Nevada lawyers for lack of personal jurisdiction because
they performed all their work in Nevada and had no relevant contacts with Illinois. The
judge also entered summary judgment in favor of Burkey (the Illinois lawyer) and his
firm because the Nevada suit’s settlement agreement barred claims against them.

        On appeal, Jenkins first challenges the district judge’s dismissal of his claims
against the Nevada lawyers for lack of personal jurisdiction. He argues that they
developed minimum contacts with Illinois by deposing him in Illinois during this suit
(not the Nevada suit) and revealing the confidential Nevada settlement. This argument
has several flaws. First, Jenkins has forfeited it because he did not timely raise it in the
district court. See United States v. Hamad, 809 F.3d 898, 904 (7th Cir. 2016). Second, only
the events that Jenkins seeks to litigate in this suit are relevant to personal jurisdiction,
and they all occurred in Nevada, not Illinois. See Goodyear Dunlop Tires Operations, S.A.
v. Brown, 564 U.S. 915, 919 (2011) (“[S]pecific [personal] jurisdiction is confined to the
adjudication of issues deriving from … the very controversy that establishes
jurisdiction.” (internal quotations omitted)); Bristol-Myers Squibb Co. v. Superior Ct. of
Cal., San Francisco Cty., 137 S.Ct. 1773, 1780 (2017). Third, only the forum contacts that
the defendant initiates are relevant for personal jurisdiction. See Walden v. Fiore, 571
No. 18-2222                                                                         Page 3

U.S. 277, 284, 286 (2014); Brook v. McCormley, 873 F.3d 549, 552–53 (7th Cir. 2017). Yet
Jenkins, by filing this suit, initiated the lawyers’ appearance in Illinois.

        Next, Jenkins challenges the district court’s dismissal of his claims against
Burkey. He argues that the settlement agreement released his daughters and their
agents, but not Burkey, from his claims because, he asserts, Burkey represented the
company. The district judge, however, found that Burkey represented the daughters,
and on this record that finding is not clearly erroneous. In any case, the releases covered
all parties—Jenkins, the daughters and the company—plus their agents, so Jenkins
released Burkey regardless of whom Burkey represented. Jenkins responds that he is
not bound by the mutual releases because he was not represented by counsel in their
negotiations and did not realize that the mutual releases extended to the parties’ agents.
Courts, however, will enforce freely entered contracts as long as “they are not
unconscionable.” St. Mary v. Damon, 309 P.3d 1027, 1035 (Nev. 2013) (quoting Rivero
v. Rivero, 216 P.3d 213, 226–27 (Nev. 2009)). Jenkins’s lack of representation and his
failure to read the contract do not reach this threshold. See U.S. Home Corp. v. Michael
Ballesteros Trust, 415 P.3d 32, 40–41 (Nev. 2018).
                                                                                 AFFIRMED